DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments on 1/4/2021. The objection to the specification has been withdrawn due to amendments to the title. Amendments to the claim has caused for the interpretation of claims 4, 12 and 14 under 35 USC 112(f) to be withdrawn. The rejection of claims 4-5 and 12-14 under 35 USC 112(b) has been withdrawn due to amendments to the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Sato et al (US PUB. 20110246132, hereinafter Sato).
a motion evaluation method for evaluating a motion characteristic of a numerically controlled machine tool using a circular motion test, the method comprising the steps of: 
providing a [circular] motion trajectory (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”); 
setting a plurality of set points at predetermined intervals along the [circular] motion trajectory (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.); 
obtaining a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); 
calculating the [rate of change of the] angle of the normal direction of mutually adjacent set points as a normal direction change rate of trajectory (0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.)

Fujiwara does teach rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara do not teach circular motion trajectory, and displaying the normal direction change rate of the trajectory as polar coordinates.
 Taylor teaches and displaying the normal direction change rate of the trajectory as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Sato does teach circular motion trajectory (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion”, 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe, the 

Regarding claim 3, Hasebe, Fujiwara, Taylor and Sato teach the method according to claim 1.
Hasebe and Taylor teach wherein the normal direction change rate (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.) is displayed as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a display…display conditions or data associated with the industrial machine 10 in real-time or substantially real-time.” Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates) along with a limit normal direction change rate at which a shape change can be visually recognized by a person (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated” 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it 

Regarding claim 9, Hasebe teaches A workpiece machining method, comprising the steps of: 
feeding a spindle along a predetermined [circumference] within a predetermined plane (0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”);
obtaining a [circular] motion trajectory of the spindle (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”); 
setting a plurality of set points at predetermined intervals along the [circular] motion trajectory (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.); 
obtaining a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); 
calculating the [rate of change of the] angle of the normal direction of mutually adjacent set points as a normal direction change rate of a trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required ,
and changing a control parameter of the machine tool so as to make a maximum value of the normal direction change rate of the trajectory not greater than a predetermined value (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.)
Hasebe does not explicitly teach a predetermined circumference, circular motion trajectory, rate of change of the angle, and displaying the normal direction change rate of the trajectory as polar coordinates.
Fujiwara does teach rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).

Taylor teaches displaying the normal direction change rate of the trajectory as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a display…display conditions or data associated with the industrial machine 10 in real-time or substantially real-time.” Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates. Hasebe further teaches the limit normal direction and this is piece of industrial machine data. Taylor shows how to display industrial machine data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Hasebe, Fujiwara, and Taylor do no teach a predetermined circumference, circular motion trajectory.
Sato does teach a predetermined circumference (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion”, 0036, the circular motion trajectory has a predetermined circumference.)
circular motion trajectory (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion”, 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe, the rotary machine control teachings of Fujiwara and the polar coordinate data teachings of Taylor .

Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Sato et al (US PUB. 20110246132, hereinafter Sato) in further view of Chen et al (NPL 1998, The precision of velocity discrimination across spatial frequency, herein Chen) in further view of Maki et al (US PUB. 20070213866, herein Maki).

Regarding claim 2, Hasebe, Fujiwara, Taylor and Sato teach the method according to claim 1.
Hasebe does teach wherein the normal direction change rate of the trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.)
However, Hasebe, Fujiwara, Taylor and Sato do not teach is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
 is obtained by extracting only spatial frequency components [which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.] (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor and Sato with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 
Hasebe, Fujiwara, Taylor, Sato, and Chen do not teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Maki does teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Sato and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019).

the method according to claim 9.
Hasebe does teach wherein the normal direction change rate of the trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.) 
Hasebe, Fujiwara, Taylor and Sato do not teach is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Chen does teach is obtained by extracting only spatial frequency components [which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.] (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor and Sato with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 

Maki does teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Sato and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019).

Claims 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Sato et al (US PUB. 20110246132, hereinafter Sato) in further view of Maki et al (US PUB. 20070213866, herein Maki)

Regarding claim 4, Hasebe teaches a motion evaluation device for evaluating a motion characteristic of a numerically controlled machine tool from a circular motion test (0029), the device comprising: 
a processor (0033) configured to:
move a spindle of the machine tool circularly (0059 “four or five spindles including a rotary spindle”);
obtain a [circular] motion trajectory data defining a [circular] motion trajectory of the spindle moving circularly (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”), 
set a plurality of set points at predetermined intervals along the [circular] motion trajectory based on the [circular] motion trajectory data (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.)
calculate a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); and 
calculate the [rate of change of the] angle of the normal direction of mutually adjacent set points as a normal direction change rate of the trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.),
store in a memory device data (0033) related to a limit normal direction change rate [at which a shape change can be visually recognized by a person] (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.)
Hasebe does not teach explicitly teach circular motion trajectory data, rate of change of the angle, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data, and display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit, at which a shape change can be visually recognized by a person.
Fujiwara does teach rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara do not teach circular motion trajectory data, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data, and display, as polar coordinates, the normal direction change rate which was 
Taylor teaches change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data (0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data),
and display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a display…display conditions or data associated with the industrial machine 10 in real-time or substantially real-time.” Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates. Hasebe further teaches the limit normal direction and this is piece of industrial machine data. Taylor shows how to display industrial machine data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Hasebe, Fujiwara and Taylor do not explicitly teach circular motion trajectory data and at which a shape change can be visually recognized by a person.
 Sato does teach circular motion trajectory data defining a circular motion trajectory of the spindle (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion”, 0036)

Hasebe, Fujiwara, Taylor and Sato do not teach and at which a shape change can be visually recognized by a person.
Maki does teach at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Sato and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019).

Regarding claim 11, Hasebe, Fujiwara, Taylor and Sato teach the method according to claim 9.
 wherein the normal direction change rate (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal  along with a limit normal direction change rate (Hasebe, (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.) [at which a shape change can be visually recognized by a person].
Hasebe, Fujiwara, Taylor and Sato do not teach at which a shape change can be visually recognized by a person. 
Maki teaches at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The velocity which has a speed component can be changed so as to be within a visible limit. Sato teaches displaying its speed. When combined with Maki, a slower speed is displayed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the Hasebe, Fujiwara, Taylor and Sato with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019)

A machine tool (0059 fig. 1) [including an orthogonal at least three-axis feed device, and which machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other], the machine tool comprising: 
a controller for the machine tool arranged (0012) and configured to: 
obtain a [circular] motion trajectory data defining a [circular] motion trajectory of a spindle of the machine tool moving circularly (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”), 
set a plurality of set points at predetermined intervals along the circular motion trajectory based on the [circular] motion trajectory data (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.); 
calculate a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”): 
and calculate the [rate of change of the] angle of the normal direction of mutually adjacent set points as a normal direction change rate of the trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the 
store in a memory device of the controller (0033) data related to a limit normal direction (0059 “normal direction at machining points on a smoothly curved surface is calculated”) change rate [at which a shape change can be visually recognized by a person] (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.), 
and change a control parameter of the machine tool so as to make a maximum value of the normal direction change rate of the trajectory not greater than a predetermined value (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate. This is calculated for use of the machine.)
Hasebe does not teach including an orthogonal at least three-axis feed device,  and which machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other, circular motion trajectory data, rate of change of the angle, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar 
Fujiwara does teach rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara do not teach including an orthogonal at least three-axis feed device,  and which machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other, circular motion trajectory data, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data, display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit and at which a shape change can be visually recognized by a person.
Taylor does teach change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data (0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data), 
display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Hasebe, Fujiwara and Taylor do not teach including an orthogonal at least three-axis feed device, and which machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other, circular motion trajectory data and at which a shape change can be visually recognized by a person.
Sato teaches including an orthogonal at least three-axis feed device, and which machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other (0036).
circular motion trajectory data (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion”, 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe, the rotary machine control teachings of Fujiwara and the polar coordinate data teachings of Taylor because the machinery control system of Sato advantageously allows for motion trajectory of the machine to be measured in a manner that allows for less errors (0018).
Hasebe, Fujiwara, Taylor and Sato do not teach at which a shape change can be visually recognized by a person
 at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Sato and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019).

Regarding claim 14, Hasebe, Fujiwara, Taylor, Sato and Maki teach the machine tool according to claim 12. 
Hasebe, Taylor, and Mika further teach wherein the normal direction change rate (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.) is displayed as polar coordinates on the display unit (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a  along with a limit normal direction change rate (Hasebe, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.) at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Sato et al (US PUB. 20110246132, hereinafter Sato) in further view of Maki et al (US PUB. 20070213866, herein Maki) in further view of Chen et al (NPL 1998, The precision of velocity discrimination across spatial frequency, herein Chen).

Regarding claim 5, Hasebe, Fujiwara, Taylor, Sato and Maki teach the device according to claim 4.
 wherein the normal direction change rate of the trajectory [is obtained by extracting only spatial frequency components] which are visually recognizable by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.) from a geometric normal direction change rate of the trajectory (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.)
Hasebe, Fujiwara, Taylor, Sato and Maki do not teach is obtained by extracting only spatial frequency components.
Chen does teach is obtained by extracting only spatial frequency components (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Sato and Maki with the spatial frequency teachings of Chen because Chen teaches a means for 

Regarding claim 13, Hasebe, Fujiwara, Taylor, Sato and Maki the machine tool according to claim 12.
Hasebe and Maki further teach wherein the normal direction change rate of the trajectory is [obtained by extracting only spatial frequency components] which are visually recognizable by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.) from a geometric normal direction change rate of the trajectory (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.)
Chen does teach is obtained by extracting only spatial frequency components (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20110246132, hereinafter Sato) in view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) 

Regarding claim 6, Sato teaches a parameter adjustment method for evaluating a motion characteristic of a numerically controlled machine tool using a circular motion test and adjusting a parameter of a controller, the method comprising the steps of: 
calculating a normal direction (0054 “the trajectory error can be more clearly shown on the display by enlarging the error in the normal direction to the target trajectory”, the normal direction of a trajectory is calculated.) change rate of a trajectory (0066 “the detected position Pfb(n) is differentiated to compute a detected velocity Vfb(n)”, 0068, Velocity with respect to the trajectory of the machine is found. Velocity is a measure of change rate and as the machine follows the trajectory, the velocity is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the trajectory velocity.) from a circular motion trajectory (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion with a radius of 10 mm at a feeding speed of 3,000 mm/min”),
displaying the normal direction change rate of the trajectory (0045 “A motion trajectory display unit 15 combines a plurality of target positions to be inputted to the command generation unit 11 to form a target trajectory, combines commanded positions outputted from  [as polar coordinates],
and adjusting a control parameter of the machine tool so as to make a maximum value of the normal direction change rate of the trajectory not greater than a predetermined value (0058 “More specifically, commanded position data Pr is differentiated with respect to time to compute a commanded velocity Vr.”, 0037 “A commanded position outputted from a command generation unit 11 of a controller is transmitted to a motor driving unit 12. The motor driving unit 12 drives the motor 1 such that the error between the commanded position and a detected position obtained by multiplying the motor rotation angle detected by the rotation angle detector 3 by the screw pitch of the feed screw 2 is minimized.” A commanded velocity is known to not to be exceeded based on the commanded position).
Sato does not teach polar coordinates.
Taylor does teach displaying the normal direction change rate of the trajectory (taught by Sato as shown above) polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data when combined with Sato is displayed. Sato as shown above teaches displaying normal direction change rate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the velocity teachings of Sato with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20110246132, hereinafter Sato) in view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Chen et al (NPL 1998, The precision of velocity . 

Regarding claim 7, Sato and Taylor teach the method according to claim 6.
However, Sato and Taylor do not teach wherein the normal direction change rate of the trajectory is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Chen does teach wherein the normal direction change rate of the trajectory is obtained by extracting only spatial frequency components (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the velocity teachings of Sato and the polar coordinate data teachings of Taylor with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 
However, Sato, Taylor and Chen do not teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Maki does teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory ((Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the velocity teachings of Sato and the polar 
Regarding claim 8, Sato, Taylor, Chen and Maki teach the method according to claim 7.
Sato, Taylor and Maki further teach wherein the normal direction change rate is displayed (Sato, 0045 “A motion trajectory display unit 15 combines a plurality of target positions to be inputted to the command generation unit 11 to form a target trajectory, combines commanded positions outputted from the command generation unit 11 to form a commanded trajectory”, The commanded velocity is part of the commanded trajectory and is displayed on the display unit) as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data when combined with Sato is displayed.) along with a limit normal direction change rate at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The velocity which has a speed component can be changed so as to be within a visible limit. Sato teaches displaying its speed. When combined with Maki, a slower speed is displayed.)

Relevant Prior Art
	Ogawa et al (US PUB. 20160320764) has been deemed relevant prior art since Ogawa teaches a display system for showing the trajectory of a tool. 

Response to Arguments
Applicant’s arguments, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Sato et al (US PUB. 20110246132, hereinafter Sato).
	Applicant argues on page 9 that cited references do not teach the normal direction change rate as the rate of change of the angle of the normal direction of mutually adjacent setpoints which are set at predetermined intervals along the circular motion trajectory. Due to these amendments to claims 1 and 9 Hasebe and Fujiwara have been introduced. Hasebe in combination with Fujiwara teaches this since Hasebe teaches a means for determining machining points which correspond to set points and then calculating the normal direction and an angle of the normal direction. Hasebe further teaches calculating a feed rate of the spindle that moves along the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints (Hasebe, 0049 0050). Further, Fujiwara teaches a means for finding the change rate of an angle by finding an angular velocity (Fujiwara 0024). 
	Similar arguments are made for claims 4 and 12 on pages 10 and 11. Claims 4 and 12 have been rejected as shown above.
Applicant argues on pages 8 and 9 that Sato and Taylor do not teach the subject matter of claim 6 for similar reasons. However, claim 6 does not claim that the normal direction change rate is the rate of change of the angle. Under broadest reasonable interpretation, Sato does teach claim 6 since Sato teaches calculating a normal direction (Sato, 0054) and further teaches a normal direction change rate of a trajectory since Sato teaches a means for calculating a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116